The opinion of the court was delivered by
Swayze, J.
The plaintiff was injured while traveling along the sidewalk by the defendant’s factory. A truck of a transportation company was at- the time backed up and in process of loading. One O’Neill, an employe of Heller Brothers Company, was assisting at this work. The tailboard of the truck was down, projected over the sidewalk, and obstructed passage of the plaintiff. O’Neill lifted it to permit plaintiff to pass. The jury might have found that it then fell without fault of the plaintiff and caused the injuries for which she sues.
The only grounds of appeal are the refusal to nonsuit and to direct a verdict for defendants. The basis of defendant’s appeal is that O’Neill was not at the time engaged in the defendant’s • business. It is said that raising the tailboard of the truck was no part of his duties. To us it seems that it was incidental to his work of assisting in loading the truck; it was done to prevent this work from interfering with the rights of the public to pass on the sidewalk. Even if done merely out of politeness, the act was none the less *553clone in furtherance of the work. We cannot assume that the defendant meant that the ordinary acts of courtesy should not he performed on its behalf, where the need arose from the transaction of its business.
Let the judgment be affirmed, with costs.
For affirmance — The Chancellor, Chief Justice, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, White, Heppenheimer, Williams, Taylor, Gardner, JJ. 14.
For reversal — None.